Order modified by striking therefrom the words “ been guilty of unethical and unprofessional conduct toward this petitioner in her failure ” and by inserting in place thereof the word “ failed ” and, as modified, affirmed, with $10 costs and disbursements to the respondent. Memorandum: The deleted portion of the order appealed from is stricken out because it is not an issue in this proceeding. All concur. (Appeal from an order directing indorsement by attorneys of a settlement check.) Present— Taylor, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.